Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is the first office action in response to the above identified patent application filed on 09/24/2019.  Claims 1-6 are currently pending and being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102a1 as being anticipated by Kasuga et al. (US 8,943,823).
In regards to Independent Claim 1, and with particular reference to Figures 4A, 4B, Kasuga discloses a combustion device comprising: a compressor 4 that compresses combustion air (labeled as intake); a combustor 2 that combusts the compressed combustion air and fuel ammonia (labeled liquid ammonia); and an ammonia injector (the valves 8 or 13 and pipe line carrying the ammonia to the injection location or the port/orifices injecting the ammonia or whichever device/injector the prior art uses for injecting the ammonia into the compressor;) (figure 4a shows ammonia injection into combustion air during compression and before compression of said combustion air) OR before compression (figures 1, 3-7 shows ammonia injection into combustion air before compression of said combustion air) of the combustion air by the compressor and cools the combustion 10air (col. 4 line 65 to col. 5 line 19 teaches injecting ammonia cools the combustion air; see figures 4A, 4B).
Regarding dependent Claim 2, Kasuga discloses wherein the compressor 4 comprises a stator blade (52 in figure 3) and a rotor blade (53 in figure 3), and the stator blade 52 is provided with an injection hole, and the ammonia injector is configured to inject the fuel ammonia into the 15combustion air from the injection hole of the stator blade (injection hole(s) on the stationary blades are not schematically shown but mentioned in col. 4 lines 61-64; this passage teaches injecting ammonia into the compressed air from the surface of the stationary blades 52; to inject from the surface of the stationary blades 52 implies the stator vanes 52 are provided with injection holes to inject the ammonia into the combustion air for the stator vanes 52 are within the combustion air flowpath).
Regarding dependent Claim 3, Kasuga discloses wherein the compressor 4 comprises a low pressure compressor (in figure 4A, the compressor stages before the ammonia injector) that compresses the combustion air, a high pressure compressor (in figure 4A, the compressor stages after the ammonia injector) that further compresses the combustion air compressed by the low pressure compressor, 20and a duct (casing surrounding the low and high pressure compressor) connecting the low pressure compressor and the high pressure compressor, and the ammonia injector (in figure 4A, the device used for injecting the ammonia into the compressor 4) is configured to inject the fuel ammonia into the combustion air at the duct (as shown in figure 4A).
Regarding dependent Claim 4, Kasuga discloses wherein the ammonia injector is configured to inject the fuel ammonia in liquid (figure 4A states “liquid ammonia”).
Regarding dependent Claim 5, Kasuga discloses wherein the ammonia injector comprises a nitrogen oxide density adjuster (valve 13 in figure 4A) that adjusts an injection amount of the fuel17 ammonia (col. 4 lines 57-59 teaches adjusting amount of ammonia injection) and that adjusts a density of nitrogen oxide in combustion gas downstream of the combustor (col. 1 lines 22-28 teaches ammonia injection reduces NOx; col. 2 lines 9, 10, 15 teaches ammonia injection is adjusted based on signal showing NOX concentrations in the exhaust).
Regarding dependent Claim 6, Kasuga discloses the combustion device being part of a gas turbine engine system (see abstract).

Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by McAlister (US 2015/0000298).
In regards to Independent Claim 1, and with particular reference to Figure 1, McAlister discloses a combustion device comprising: a compressor 108 that compresses combustion air (schematically  represented as white arrows into compressor); a combustor 110 that combusts the compressed combustion air and fuel ammonia (par. 28 lines 13-17 teaches ammonia can be injected into compressor); and an ammonia injector (120 and/or 113) that injects the fuel ammonia into the combustion air during compression (ammonia injectors 120 or 113 inject ammonia during compression of the corresponding low or high pressure compressors; low pressure compressor is the compressor stages before injector 113; high pressure compressor is the compressor stages from injector 113 to end of compressor) OR before compression (ammonia injector 120 injects ammonia before the air in compressed in the high pressure compressor) of the combustion air by the compressor and cools the combustion 10air (last 3 lines in par. 28 teaches the ammonia cools the combustion air in compressor 108).
Regarding dependent Claim 3, McAlister discloses wherein the compressor 108 comprises a low pressure compressor (low pressure compressor is the compressor stages before injector 113) that compresses the combustion air, a high pressure compressor (high pressure compressor is the compressor stages from injector 113 to end of compressor) that further compresses the combustion air compressed by the low pressure compressor, 20and a duct (casing surrounding the low and high pressure compressor) connecting the low pressure compressor and the high pressure compressor, and the ammonia injector (120 and/or 113) is configured to inject the fuel ammonia into the combustion air at the duct (as shown in figure 1).
Regarding dependent Claim 4, McAlister discloses wherein the ammonia injector is configured to inject the fuel ammonia in liquid (par. 25 teaches the coolants injected into the compressor 108 can be gaseous or liquid coolants; thus the ammonia injected into the compressor 108  can be ammonia in liquid or gas).
Regarding dependent Claim 6, McAlister discloses the combustion device being part of a gas turbine engine system (see abstract, title).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Claims 1, 4 and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Utamura (US 6,378,284); Figures 1, 2 or 3; compressor 1; combustor 5; liquid ammonia injection 11 before compression of the combustion air.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Utamura (US 6,581,368); Figures 1, 2 or 3; compressor 1; combustor 5; liquid ammonia injection 11 before compression of the combustion air.

WO 2018/180781 teaches it is well-kwon in the art to inject liquid ammonia through stator vanes 3d to cool the vanes so as to extend the life of the component; see abstract and figure 3.  Refer to US 2020/0023315 for an English translation of WO 2018/180781.


Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/William H Rodriguez/Primary Examiner, Art Unit 3741